UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-30230 GENERAL METALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 65-0488983 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1St Ste 210, Reno, NV 89503 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.oYESþNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 329,482,157common shares issued and outstanding as of December 6, 2012. PARTI – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Our unaudited condensed consolidated financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. General Metals Corporation (An Exploration Stage Company) Unaudited Condensed Consolidated Balance Sheet October 31, April 30 ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Other assets Land Mineral property Property and equipment, net Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current Liabilities Notes payable, current portion $ $ Accounts payable Accrued liabilities Accounts payable to related parties Total current liabilities Long-term liabilities Notes payable, net of current portion Total long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity/(deficit) Preferred stock, authorized 50,000,000 shares, par value $0.001, zero issued and outstanding - - Common stock, authorized 550,000,000 shares, par value $0.001, issued and outstanding on October 31, 2012 and April 30, 2012 is 328,399,205 and 294,195,232 respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Total stockholders' equity/(deficit) ) Total liabilities and stockholders' equity/(deficit) $ $ The accompanying notes are an integral part of these statements General Metals Corporation (An Exploration Stage Company) Unaudited Condensed Consolidated Statements of Operations Three months ended October 31, Six months ended October 31, March 15, 2006 (Inception) to October 31, Revenue $
